DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. Action is responsive to Application filed 01/16/2020. 
3. Claims 1 and 5-19 are examined and pending, in which claims 1, 10 and 16 are independent.
Response to Arguments
4. Applicant's arguments filed 08/05/2022 have been respectfully considered.  As per the Examiner’s responses, please refer to below discussions.
4.1. The rejections previously made to claims 4, 10 and 16, under 35 U.S.C. 112(b), are hereby withdrawn as a necessity to the canceling of claim 4 and amendment made to claims 10 and 16.
4.2. Concerning the amendment “when it is decided that an external database tuning service application needs to tune a set of knob configuration parameters, including at least one background writer knob” made to the independent claims 1, [10 and 16], the Applicant kindly referred to the specification as quoted below to further detail the amended subject matter,
“In connection with the background write knobs throttling detection 474, background writer knobs may control the writing of dirty pages from buffer back to the disk. This write process may be triggered by background writer processes or periodic checkpointing processes. However, if the checkpointing process is triggered too often and the amount of data written is high, then it may lead to higher values in consumption of IO throughput and disk latency resulting a decrease in throughput of the database. The other processes involved in writing dirty pages back to disk (background writer) helps mitigate the same problem, with the aim to reduce the amount of data written by a checkpointing process. Usually the background process writes a fixed number of pages back to disk and the left pages are taken care by checkpointing process. In case of write heavy workloads, the background process writes fixed amount of data causing uncertain amount of data written by a checkpointing process.”, and further argued that 
“Applicants have reviewed the references, including Bellizia, Lowenthal, and OraTune11g2, and respectfully submit that they do not, taken alone or in combination, teach or suggest this type of background writer knob as is now recited in Claim 1.”.
The Examiner respectfully submits that, Bellizia, Lowenthal, and OraTune11g2 were not cited previously on this now recited background writer knob subject matter.
OraTune11g2 is a database tuning guide and extensively describes checkpointing as a controlling mechanism for writing database dirty buffer “out” from redo log to the database file. Checkpoint is self a “tunable” database performance parameter and is a writer knob to control the frequency of triggering database writer (DBWR) to write dirty buffer to database file. Generally speaking, a more often checkpoint frequency would reduce database recover time while a less checkpoint frequency would improve database I/O and performance because lesser dirty buffer writes are triggered. Many pages of OraTune11g2 were cited for describing how the teaching meets the amended as required.
4.3. Concerning the amendment adding “(ii) asynchronous knobs" to memory know” as both are required knob configuration parameters. The further features about the asynchronous knobs, including “the asynchronous knobs are based on the ability of the database to parallelize the query execution”, “asynchronous knobs are often defined by the number of parallel worker processes supported per relation by the database” and “always depends upon the nature of query and to what degree it can support parallel executions”. It is appreciated for the Applicant’s detailed clarifications to the asynchronous knobs. The Examiner respectfully interprets “asynchronous I/O” parameters as “asynchronous knobs” while the Applicant is encouraged to further amending the claims with the clarifications.
Claim Rejections - 35 USC § 103
5. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37CPR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

5.1. Claims 1 and 5-19 are rejected under 35 U.S.C. § 103 as being unpatentable over 
Bellizia et al.: "DATABASE SERVER SYSTEM MONITORING", (United States Patent Application Publication US 20180336240 A1, filed 2018-02-12; and published 2018-11-22, hereafter “Bellizia”), in view of 
Lowenthal et al.: "METHOD FOR IMPROVING PERFORMANCE OF LARGE DATABASES", (United States Patent US 6035306 A, filed 1997-11-24; and published 2000-03-07, hereafter “Lowenthal”), and further in view of 
OraTune11g2: Oracle® Database Performance Tuning Guide (11g Release 2 (11.2), August 2010, ORACLE, Primary Authors Immanuel Chan and Lance Ashdown, hereafter “OraTune11g2”.
As per claim 1, Bellizia teaches the system associated with a cloud platform as a service provider (See Fig. 9, and [0107], the cloud computing environment offers infrastructure, platforms and/or software as services for which a cloud consumer does not need to maintain resources on a local computing device), comprising:
a monitoring agent, associated with a database service instance running on a client database virtual machine (See Fig. 4, [0075] and [0097], a cloud computing is a model of service deliver for enabling network access to a shared pool of configurable computing resources including virtual machines that can be rapidly provisioned and released; and a client may obtain monitoring information from a database server system, according to embodiments. At 401, the client may prepare a monitoring description for a database server system. The monitoring description may include executable and/or interpretable code for performing a monitoring operation. At 402, the client may transmit the monitoring description to the database server system. The transmission step 402 may involve transmitting a database request to the database server system, said database request containing the monitoring description. At 403, the client may wait for a certain amount of time for a monitoring operation to be performed. At 404, the client may transmit another database request to the database server system and, in response to the database request, receive a result value which has been determined by the monitoring operation).
However, Bellizia does not explicitly teach the monitoring agent of the system associated with a cloud platform as a service provider is adapted to periodically execute a performance throttling detection engine.
On the other hand, as an analogous art on DATABASE SERVER SYSTEM MONITORING, Lowenthal teaches a monitoring agent is adapted to periodically execute a performance throttling detection engine (See Fig. 4, col. 3, lines 1-4 and col. 7, lines 35-60, the monitor routine 40 which periodically samples and sends data about Oracle file performance over a channel 42 to a separate computer 45, but it should be understood that other arrangements may also be used, the monitor routine 44 which collects data on logical disk accesses would monitor the file system, and the monitor routine 46 which collects data on individual disk accesses would monitor the driver routines in the disk array software. The monitor routines collect information for analysis that shows the statistics of data storage on three different levels. Statistics are kept for Oracle database file I/O requests, for plex I/O operations, and for individual disk I/O operations. An analysis tool can be used both to diagnose detected performance problems and to check the database periodically to detect potential hotspots before they cause performance problems. The monitor routines and the analysis tool teaches a performance throttling detection engine).
It would have been obvious to one having ordinary skill in the art at the time of the applicant's application was filed to combine Lowenthal’s teaching with Bellizia reference because Lowenthal is dedicated to database management systems for optimizing placement of database objects therein and Bellizia is dedicated to how to monitor a database server system, and the combined teaching would have enabled Bellizia to enhance and improve the performance of monitoring description with functionality of periodically submitting of monitoring requests for database performance monitoring and data collection for analysis to diagnose database performance issues.
Bellizia in view of Lowenthal further teaches:
gather, by the performance throttling detection engine, database statistics based on metrics and features of the database service using a rule-based approach (See Bellizia: [0106], the metadata file 803 may specify the name of the monitoring description, the name of a code file 802 which is to be executed or interpreted, scheduling information, a list of non-metadata files included in the monitoring description, etc. The schedule information may presently only represent rule based symbolically here as suggested by the text string <schedule_rule>; and Lowenthal: Figs. 4, 20A, col. 7, lines 35-40 and col. 13, lines 23-39, the Oracle server includes a monitor routine 40 which periodically samples and sends data about Oracle file performance which is stored for later analysis. This monitor routine include information on when samples are to be taken, and it gathers statistical data on Oracle file I/O operations that are readily available from the Oracle program. from the retrieved samples, for each named item of the selected I/O type, collect the data values for the selected property of the related disks, plexes, calculate a performance statistic for each named item of the selected type by combining the collected data values for the related items using the selected summary type; and from the retrieved samples for each named item of the selected I/O type, collect the data values for the selected property, calculate a performance statistic for each named item of the selected type by combining the collected data values for that item using the selected summary type).
With respect to “when it is decided that an external database tuning service application needs to tune a set of knob configuration parameters, including at least one background writer knob”, Bellizia in view of Lowenthal teaches a monitoring agent as an external database tuning service application as previously described (Bellizia: Fig. 4, [0075] and [0097]). 
However, Bellizia in view of Lowenthal does not explicitly teach when it is decided that a database tuning service application needs to tune a set of knob configuration parameters, including at least one background writer knob.
On the other hand, as an analogous art on database performance, OraTune11g2 teaches when it is decided that a database tuning service application needs to tune a set of knob configuration parameters, including at least one background writer knob (See Pages 10-15, 10-17, 4-1, 10-44 and 10-46 investigating wait events and related timing data when performing reactive performance tuning and the events with the most time listed against them are often strong indications of the performance bottleneck. The database initialization parameters influence the behavior and performance of the running database instance. The statistic indicates how many times a V$SYSSTAT redo log space requests server process had to wait for space in the online redo log, not for space in the redo log buffer. Use this statistic and the wait events as an indication that you must tune checkpoints, DBWR, or archiver activity not LGWR. Frequent checkpointing writes dirty buffers to the data files more often than otherwise, and so reduces cache recovery time in the event of an instance failure. However,  if daily operational efficiency is more important than minimizing recovery time, then decrease the frequency of writes to data files due to checkpoints. The combined value includes the I/O's used to buffer cache, redo logs, archive logs, by Recovery Manager (RMAN) backup and recovery and any Oracle Database background process. Here the database initialization parameters, also the database parameters, teaches knob configuration parameters, including checkpoint frequency which reads on a background writer knob and is a tuning performance parameter for adjusting frequency of writing dirty buffers and the strong indications of the performance bottleneck teaches decision to be made for performing a reactive performance tuning.). 
It would have been obvious to one having ordinary skill in the art at the time of the applicant's application was filed to combine OraTune11g2’s teaching with Bellizia in view of Lowenthal reference because OraTune11g2 is dedicated to database performance tuning, Lowenthal is dedicated to database management systems for optimizing placement of database objects therein and Bellizia is dedicated to how to monitor a database server system, and the combined teaching would have enabled Bellizia to enhance and improve the performance of database by tuning database parameters.
Bellizia in view of Lowenthal and further in view of OraTune11g2 further teaches:
transmit the gathered database statistics to the external database tuning service application (See Lowenthal: Fig. 4, col. 7, lines 35-40, the Oracle server includes a monitor routine 40 which periodically samples and sends data about Oracle file performance which is stored for later analysis. Here periodically reads on a timing pre-determined timing condition met for sending out monitored and sampled data).

As per claim 5, Bellizia in view of Lowenthal and further in view of OraTune11g2 teaches the system of claim l, wherein the gathered database statistics are associated with a dynamically calculated observation time (See Bellizia: OraTune11g2: Page 6-6, the value of is the average time it takes to read a single database block DBIO_EXPECTED in microseconds. Oracle Database uses the default value of 10 milliseconds, which is an appropriate value for most modern hard drives. If your hardware is significantly different, such as very old hardware or very fast RAM disks, consider using a different value).

As per claim 6, Bellizia in view of Lowenthal and further in view of OraTune11g2 teaches the system of claim l, wherein the gathered database statistics include at least one of: (i) a response time (See OraTune11g2: Page 5-6, Measure the normal performance of the I/O system; typical values for a single block read range from 5 to 20 milliseconds, depending on the hardware used. If the hardware shows response times much higher than the normal performance value, then it is performing badly or is overworked. This is your bottleneck. If disk queues start to exceed two, then the disk is a potential bottleneck of the system.), (ii) a number of queued requests, (iii) a throughput, (iv) central processing unit usage, (v) memory usage, (vi) input output operations usage, and (vii) disk latency.

As per claim 7, Bellizia in view of Lowenthal and further in view of OraTune11g2 teaches the system of claim l, wherein the set of knob configuration parameters also includes	both of: (i) memory knobs (OraTune11g2: Page 7-9, Increasing Memory Allocated to the Buffer Cache As a general rule, investigate increasing the size of the cache if the cache hit ratio is low and your application has been tuned to avoid performing full table scans.), and (ii) asynchronous knobs (See OraTune11g2: Page 9-2, With asynchronous I/O, processing continues while the I/O request is submitted and processed. Use asynchronous I/O when possible to avoid bottlenecks).

As per claim 8, Bellizia in view of Lowenthal and further in view of OraTune11g2 teaches the system of claim 1, further comprising: a data federation agent, coupled to the database service instance, to:
aggregate the gathered database statistics of the database service instance (See OraTune11g2: Page 10-5, Setting the Level of Statistics Collection Oracle Database provides the initialization parameter STATISTICS_LEVEL, which controls all major statistics collections or advisories in the database. This parameter sets the statistics collection level for the database).

As per claim 9, Bellizia in view of Lowenthal and further in view of OraTune11g2 teaches the system of claim 1, wherein the database service instance is associated with at least one of: (i) a relational database, (ii) a Structured Query Language ("SQL") database (See OraTune11g2: Page 15-2, The SQL tuning features of Oracle Database generate SQL profiles that help the optimizer to produce well-tuned plans. However, this mechanism is reactive and cannot guarantee stable performance when drastic database changes occur. SQL tuning can only resolve performance issues after they have occurred and are identified. For example, a SQL statement may become high-load because of a plan change, but SQL tuning cannot solve this problem until after the plan change occurs.), (iii) a Not only SQL ("NoSQL") database, (iv) an in-memory database, (v) a messaging service, and (vi) an enterprise service bus.

As per claims 10, 11, 12, 13 and 15, the claims comprises steps as described in and performed by the system recited in claims 1, 5, 6, 7 and 8, respectively, above and further rejected as being unpatentable under 35 USC§ 103 over Bellizia in view of Lowenthal and further in view of OraTune11g2.
Accordingly, claims 10, 11, 12, 13 and 15are rejected along the same rationale that rejected claims 1, 5, 6, 7 and 8, respectively.

As per claim 14, Bellizia in view of Lowenthal and further in view of OraTune11g2 teaches the method of claim 10, wherein the database tuner as a service is spawned by the cloud provider as a Virtual Machine ("VM") ware, multi-tenant container (See Bellizia: [0075] Cloud computing is a model of service deliver for enabling convenient, on-demand network access to a shared pool of configurable computing resources (e.g., networks, network bandwidth, servers, processing, memory, storage, applications, virtual machines, and services)).

As per claims 16, 18, 19 and 17, the claims recite a non-transitory, computer readable medium having executable instructions stored therein, the medium comprising instructions (See Bellizia: [0004], a computer program product for performing a monitoring operation. The computer program product comprises a computer readable storage medium having program instructions embodied therewith, wherein the computer readable storage medium is not a transitory signal per se.) to perform the steps of operations as performed by the system of the claims 1, 7, 8 and 9, respectively, and as rejected above under 35 USC§ 103 as being unpatentable over Bellizia in view of Lowenthal and further in view of OraTune11g2.
Accordingly, claims 16, 18, 19 and 17 are rejected along the same rationale that rejected claims 1, 7, 8 and 9, respectively.
References
6.1. The prior art made of record
B. US Patent US-6035306-A.
A. US Patent Application Publication US-20050039119-A1.
U. Oracle® Database Performance Tuning Guide (11g Release 2 (11.2), August 2010, ORACLE, Primary Authors Immanuel Chan and Lance Ashdown, hereafter “OraTune11g2”.
6.2. The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure. 
C. US Patent Application Publication US-20190095470-A1.
Conclusion
7.1. THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
7.2. Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. SEE MPEP 2141.02 [R-5] VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS: A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984) In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004). >See also MPEP §2123. 
7.3. In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. 
Contact Information
8. Any inquiry concerning this communication or earlier communications from the Examiner should be directed to KUEN S LU whose telephone number is (571)272-4114. The examiner can normally be reached on M-F, 8-19, Mid-Flex 2 hours.
If attempts to reach the examiner by telephone pre unsuccessful, the examiner's
Supervisor, Mrs. Tamara T Kyle can be reached on 571-272-4241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for Page 13 Published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http: “//pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, please call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
KUEN S LU  /Kuen S Lu/
Art Unit 2156
Primary Patent Examiner
August 31, 2022